DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed May 18, 2021.  Claims 1-7, 9-14 and 16-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on May 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10337914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7, 9-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an image sensor as claimed comprising: a first group of filters configured to filter a visible light from an external light; a second group of filters configured to filter an infrared ray from the external light; more specifically in combination with a sensing module comprising a first group of sensing elements and a second group of sensing elements, wherein the sensing module is configured to receive a bias control signal, and the bias control signal is configured to adjust one or more of a power consumption for collection, a power consumption for conversion, or a power consumption of the sensing module; wherein the first group of sensing elements is configured to generate a first group of currents in response to the visible light filtered by the first group of filters, and output a first group of event signals based on the first group of currents; wherein the second group of sensing elements is configured to generate a second group of currents in response to the infrared ray filtered by the second group of filters, and output a second group of event signals based on the second group of currents; a first group of collectors configured to collect the first group of currents; and a second group of collectors configured to collect the second group of currents, wherein first information on the first group of currents collected by the first group of collectors is used to generate illumination information, wherein second information on the second group of currents collected by the second group of collectors is used to generate proximity information, and wherein the image sensor has a first mode and a second mode different from the first mode, and wherein the second mode consumes less power than the first mode.
Claims 2-7, 9 and 10 are allowed because of their dependency on claim 1.
In regards to claim 11, the prior art of record individually or in combination fails to teach an image sensor as claimed comprising: more specifically in combination with a sensing module comprising a first group of sensing elements and a second group of sensing elements, wherein the sensing module is configured to receive a bias control signal, and the bias control signal is configured to adjust one or more of a power consumption for collection, a power consumption for conversion, or a power consumption of the sensing module; wherein the first group of sensing elements is configured to generate a first group of currents in response to a visible light, wherein an external light includes the visible light, and output a first group of event signals based on the first group of currents; wherein the second group of sensing elements is configured to generate a second group of currents in response to an infrared ray, wherein the external light includes the infrared ray, and output a second group of event signals based on the second group of currents; and a processor configured to generate first information based on the first group of currents and second information based on the second group of currents, wherein the processor is further configured to operate according to one of a first mode and a second mode, wherein the second mode consumes less power than the first mode.
Claims 12-14 and 16 are allowed because of their dependency on claim 11.
In regards to claim 17, the prior art of record individually or in combination fails to teach an image sensor system as claimed comprising: an image sensor configured to generate a plurality of currents in response to light incident from outside the image sensor system, and generate event signals based on a change of intensity of the light, and first information and second information based on the plurality of currents, more specifically in combination with wherein the image sensor is configured to receive a bias control signal, and the bias control signal is configured to adjust one or more of a power consumption for collection, a power consumption for conversion, or a power consumption of the image sensor; and a central processing unit (CPU) configured to generate motion information based on the event signals, illumination information based on the first information, and proximity information based on the second information, wherein the image sensor comprises: a first group of sensing elements configured to generate a first part of the plurality of currents in response to first light, wherein the light from outside includes the first light, and generate a first part of the event signals based on a change of intensity of the first light; a second group of sensing elements configured to generate a second part of the plurality of currents in response to second light, wherein the light from outside includes the second light, and generate a second part of the event signals based on a change of intensity of the second light; and a processor configured to generate the first information based on the first part of the plurality of currents, and the second information based on the second part of the plurality of currents, wherein the processor is further configured to operate according to one of a first mode and a second mode, wherein the second mode consumes less power than the first mode.
Claims 18-20 are allowed because of their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and terminal disclaimer, filed May 18, 2021, with respect to claims 1, 11 and 17 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JENNIFER D BENNETT/Examiner, Art Unit 2878